Birdsong, Judge.
Our judgment in Guarantee Trust Life Ins. Co. v. Davis, 149 Ga. App. 826 (256 SE2d 76) has been affirmed in part and reversed in part (Guarantee Trust Life Ins. Co. v. Davis, 244 Ga. 541). Accordingly, in conformity with the mandate of the opinion of the Supreme Court, that portion of the trial court’s judgment confirming Davis’ claimed entitlement to the $2,000 coverage is affirmed, but that portion of the judgment granting Davis penalties and attorney fees is reversed.

Judgment affirmed in part and reversed in part.


Quillian, P. J., and Smith, J., concur.